Name: Council Directive 75/273/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Italy)
 Type: Directive
 Subject Matter: agricultural policy;  economic policy; NA;  regions of EU Member States
 Date Published: 1975-05-19

 Avis juridique important|31975L0273Council Directive 75/273/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Italy) Official Journal L 128 , 19/05/1975 P. 0072 - 0225 Greek special edition: Chapter 03 Volume 12 P. 0102 COUNCIL DIRECTIVE of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Italy) (75/273/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 75/268/EEC (1) of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas, and in particular Article 2 (2) thereof; Having regard to the Proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee (2); Whereas the Government of the Italian Republic communicated to the Commission, in accordance with Article 2 (1) of Directive No 75/268/EEC, 45 areas suitable for inclusion in the Community list of less-favoured farming areas and information concerning the characteristics of these areas; Whereas a minimum average altitude of 700 m for each commune in the northern and central regions of Italy and of 800 m for each commune in southern Italy was chosen as an index of very difficult climatic conditions referred to in the first indent of Article 3 (3) of Directive No 75/268/EEC; Whereas the steep slopes referred to in the second indent of Article 3 (3) of Directive No 75/268/EEC are defined as having a gradient of more than 20 %; Whereas where there is a combination of the two abovementioned factors, a minimum altitude of 600 m in the northern and central regions of Italy and of 700 m in the southern regions of Italy, and at the same time, a slope of more than 15 % were selected; Whereas the communication from the Italian Government stated that a very limited number of communes, or parts thereof, on the fringes of the notified mountain areas do not fully comply with the required conditions, but that they nevertheless comply with those of Article 3 (4) of Directive No 75/268/EEC ; whereas their economies being closely bound up with that of bordering communes, they can nevertheless be classed as mountain areas; Whereas the following indices relating to the presence of land of limited potential, referred to in Article 3 (4) (a) of the said Directive, have been utilized : wheat yields not more than 16.5 q/ha, while the national average is 25 q/ha, or rough grazing occupying more than 50 % of the utilizable forage area, with hay yields below 20 q/ha; Whereas the economic results of farming, being considerably lower than the average, as referred to in Article 3 (4) (b) of Directive No 75/268/EEC, are calculated using indices relating to a livestock density below 0.65 livestock units per forage hectare (national average : 0.98); Whereas the following indices have been utilized in respect of the low or dwindling population as referred to in Article 3 (4) (c) of Directive No 75/268/EEC : density not greater than 75 inhabitants per square kilometre (the national average and the Community average are 181 and 168 respectively) or an annual decline greater than 0.8 %, and a minimum proportion of 15 % of the working population engaged in agriculture as a percentage of the total working population; Whereas for the delimination of areas affected by specific handicaps, which can be considered as less-favoured within the meaning of Article 3 (5) of Directive No 75/268/EEC, account was taken on the one hand, of the existence of unfavourable natural production conditions : unstable water table, excessive levels of salinity and the presence of ground liable to periodic flooding and, on the other hand, of handicaps resulting from constraints imposed by laws aimed at the preservation of the countryside ; whereas, moreover, the combined extent of these areas does not exceed 2.5 % of the area of the Member State concerned; (1)See page 1 of this Official Journal. (2)OJ No C 62, 15.3.1975, p. 19. Whereas the nature and level of the abovementioned indices, used by the Government of the Italian Republic to define the three classes of area communicated to the Commission correspond, respectively, to the characteristics of the mountain areas, the less-favoured areas and the areas affected by specific handicaps, referred to in Article 3 (3), (4) and (5) of Directive No 75/268/EEC. Whereas the communication by the Member State concerned does not describe the present situation of the amenities of these areas, referred to in Article 3 (2) of Directive No 75/268/EEC ; whereas it appears that these amenities are inadequate, particularly in the southern region of Italy ; whereas the information submitted concerning current or envisaged programmes does not enable an assessment to be made of the time necessary for a substantial improvement in this situation ; whereas it nevertheless seems expedient to include the areas in question in the Community list of less-favoured farming areas, on the understanding that the Government of the Italian Republic will shortly submit to the Commission a detailed communication on this subject, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas of the Italian Republic which appear in the Annex shall form part of the Community list of less-favoured farming areas, within the meaning of Article 3 (3), (4) and (5) of Directive No 75/268/EEC. Article 2 The Member State concerned shall forward to the Commission, by the end of 1975 at the latest, a detailed communication indicating the time by which measures for the substantial improvement of the amenities will be effective in the areas referred to in Article 1. Article 3 This Directive is addressed to the Italian Republic. Done at Brussels, 28 April 1975. For the Council The President M.A. CLINTON ANNEX - BILAG - ANHANG - ANNEXE - ALLEGATO - BIJLAGE ZONE SVANTAGGIATE AI SENSI DELL'ARTICOLO 3, PARAGRAFO 3, DELLA DIRETTIVA 75/268/CEE REGIONE : PIEMONTE PROVINCIA DI ALESSANDRIA 1. Comuni totalmente delimitati >PIC FILE= "T0007163"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007164"> REGIONE : PIEMONTE PROVINCIA DI CUNEO 1. Comuni totalmente delimitati >PIC FILE= "T0007165"> REGIONE : PIEMONTE PROVINCIA DI CUNEO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007166"> REGIONE : PIEMONTE PROVINCIA DI CUNEO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007167"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007168"> REGIONE : PIEMONTE PROVINCIA DI NOVARA 1. Comuni totalmente delimitati >PIC FILE= "T0007169"> REGIONE : PIEMONTE PROVINCIA DI NOVARA (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007170"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007171"> REGIONE : PIEMONTE PROVINCIA DI TORINO 1. Comuni totalmente delimitati >PIC FILE= "T0007172"> REGIONE : PIEMONTE PROVINCIA DI TORINO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007173"> REGIONE : PIEMONTE PROVINCIA DI TORINO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007174"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007175"> REGIONE : PIEMONTE PROVINCIA DI VERCELLI 1. Comuni totalmente delimitati >PIC FILE= "T0007176"> REGIONE : PIEMONTE PROVINCIA DI VERCELLI (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007177"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007178"> REGIONE : VALLE D'AOSTA >PIC FILE= "T0007179"> REGIONE : VALLE D'AOSTA PROVINCIA DI AOSTA 1. Comuni totalmente delimitati >PIC FILE= "T0007180"> REGIONE : VALLE D'AOSTA PROVINCIA DI AOSTA (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007181"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007182"> REGIONE : LIGURIA PROVINCIA DI GENOVA 1. Comuni totalmente delimitati >PIC FILE= "T0007183"> REGIONE : LIGURIA PROVINCIA DI GENOVA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007184"> REGIONE : LIGURIA PROVINCIA DI IMPERIA 1. Comuni totalmente delimitati >PIC FILE= "T0007185"> REGIONE : LIGURIA PROVINCIA DI IMPERIA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007186"> REGIONE : LIGURIA PROVINCIA DI LA SPEZIA 1. Comuni totalmente delimitati >PIC FILE= "T0007187"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007188"> REGIONE : LIGURIA PROVINCIA DI SAVONA 1. Comuni totalmente delimitati >PIC FILE= "T0007189"> REGIONE : LIGURIA PROVINCIA DI SAVONA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007190"> REGIONE : LOMBARDIA PROVINCIA DI BERGAMO 1. Comuni totalmente delimitati >PIC FILE= "T0007191"> REGIONE : LOMBARDIA PROVINCIA DI BERGAMO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007192"> REGIONE : LOMBARDIA PROVINCIA DI BERGAMO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007193"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007194"> REGIONE : LOMBARDIA PROVINCIA DI BRESCIA 1. Comuni totalmente delimitati >PIC FILE= "T0007195"> REGIONE : LOMBARDIA PROVINCIA DI BRESCIA (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007196"> REGIONE : LOMBARDIA PROVINCIA DI BRESCIA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007197"> REGIONE : LOMBARDIA PROVINCIA DI COMO 1. Comuni totalmente delimitati >PIC FILE= "T0007198"> REGIONE : LOMBARDIA PROVINCIA DI COMO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007199"> REGIONE : LOMBARDIA PROVINCIA DI COMO (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007200"> REGIONE : LOMBARDIA PROVINCIA DI PAVIA 1. Comuni totalmente delimitati >PIC FILE= "T0007201"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007202"> REGIONE : LOMBARDIA PROVINCIA DI SONDRIO 1. Comuni totalmente delimitati >PIC FILE= "T0007203"> REGIONE : LOMBARDIA PROVINCIA DI SONDRIO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007204"> REGIONE : LOMBARDIA PROVINCIA DI VARESE 1. Comuni totalmente delimitati >PIC FILE= "T0007205"> REGIONE : LOMBARDIA PROVINCIA DI VARESE (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007206"> REGIONE : TRENTINO-ALTO ADIGE PROVINCIA DI BOLZANO 1. Comuni totalmente delimitati >PIC FILE= "T0007207"> REGIONE : TRENTINO-ALTO ADIGE PROVINCIA DI BOLZANO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007208"> REGIONE : TRENTINO-ALTO ADIGE PROVINCIA DI BOLZANO (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007209"> REGIONE TRENTINO-ALTO ADIGE PROVINCIA DI TRENTO 1. Comuni totalmente delimitati >PIC FILE= "T0007210"> REGIONE : TRENTINO-ALTO ADIGE PROVINCIA DI TRENTO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007211"> REGIONE : TRENTINO-ALTO ADIGE PROVINCIA DI TRENTO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007212"> REGIONE : TRENTINO-ALTO ADIGE PROVINCIA DI TRENTO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007213"> REGIONE : VENETO PROVINCIA DI BELLUNO 1. Comuni totalmente delimitati >PIC FILE= "T0007214"> REGIONE : VENETO PROVINCIA DI BELLUNO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007215"> PROVINCIA DI BELLUNO 2. Comuni parzialmente delimitati >PIC FILE= "T0007216"> REGIONE : VENETO PROVINCIA DI TREVISO 1. Comuni totalmente delimitati >PIC FILE= "T0007217"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007218"> REGIONE : VENETO PROVINCIA DI VERONA 1. Comuni totalmente delimitati >PIC FILE= "T0007219"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007220"> REGIONE : VENETO PROVINCIA DI VICENZA 1. Comuni totalmente delimitati >PIC FILE= "T0007221"> REGIONE : VENETO PROVINCIA DI VICENZA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007222"> REGIONE : FRIULI-VENEZIA GIULIA PROVINCIA DI GORIZIA 1. Comuni totalmente delimitati >PIC FILE= "T0007223"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007224"> REGIONE : FRIULI-VENEZIA GIULIA PROVINCIA DI PORDENONE 1. Comuni totalmente delimitati >PIC FILE= "T0007225"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007226"> REGIONE : FRIULI-VENEZIA GIULIA PROVINCIA DI TRIESTE 1. Comuni totalmente delimitati >PIC FILE= "T0007227"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007228"> REGIONE : FRIULI-VENEZIA GIULIA PROVINCIA DI UDINE 1. Comuni totalmente delimitati >PIC FILE= "T0007229"> REGIONE : FRIULI-VENEZIA GIULIA PROVINCIA DI UDINE (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007230"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI BOLOGNA 1. Comuni totalmente delimitati >PIC FILE= "T0007231"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007232"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI FORLÃ  1. Comuni totalmente delimitati >PIC FILE= "T0007233"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007234"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI MODENA 1. Comuni totalmente delimitati >PIC FILE= "T0007235"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007236"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI PARMA 1. Comuni totalmente delimitati >PIC FILE= "T0007237"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007238"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI PIACENZA 1. Comuni totalmente delimitati >PIC FILE= "T0007239"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007240"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI RAVENNA 1. Comuni totalmente delimitati >PIC FILE= "T0007241"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007242"> REGIONE : EMILIA-ROMAGNA PROVINCIA DI REGGIO NELL'EMILIA 1. Comuni totalmente delimitati >PIC FILE= "T0007243"> REGIONE : TOSCANA PROVINCIA DI AREZZO 1. Comuni totalmente delimitati >PIC FILE= "T0007244"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007245"> REGIONE : TOSCANA PROVINCIA DI FIRENZE 1. Comuni totalmente delimitati >PIC FILE= "T0007246"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007247"> REGIONE : TOSCANA PROVINCIA DI GROSSETO 1. Comuni totalmente delimitati >PIC FILE= "T0007248"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007249"> REGIONE : TOSCANA PROVINCIA DI LUCCA 1. Comuni totalmente delimitati >PIC FILE= "T0007250"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007251"> REGIONE : TOSCANA PROVINCIA DI MASSA-CARRARA 1. Comuni totalmente delimitati >PIC FILE= "T0007252"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007253"> REGIONE : TOSCANA PROVINCIA DI PISTOIA 1.Comuni totalmente delimitati >PIC FILE= "T0007254"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007255"> REGIONE : TOSCANA PROVINCIA DI SIENA 1. Comuni totalmente delimitati >PIC FILE= "T0007256"> REGIONE : MARCHE PROVINCIA DI ANCONA 1. Comuni totalmente delimitati >PIC FILE= "T0007257"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007258"> REGIONE : MARCHE PROVINCIA DI ASCOLI PICENO 1. Comuni totalmente delimitati >PIC FILE= "T0007259"> REGIONE : MARCHE PROVINCIA DI MACERATA 1. Comuni totalmente delimitati >PIC FILE= "T0007260"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007261"> REGIONE : MARCHE PROVINCIA DI PESARO-URBINO 1. Comuni totalmente delimitati >PIC FILE= "T0007262"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007263"> REGIONE : UMBRIA PROVINCIA DI PERUGIA 1. Comuni totalmente delimitati >PIC FILE= "T0007264"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007265"> REGIONE : UMBRIA PROVINCIA DI TERNI 1. Comuni totalmente delimitati >PIC FILE= "T0007266"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007267"> REGIONE : LAZIO PROVINCIA DI FROSINONE 1. Comuni totalmente delimitati >PIC FILE= "T0007268"> REGIONE : LAZIO PROVINCIA DI FROSINONE (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007269"> REGIONE : LAZIO PROVINCIA DI LATINA 1. Comuni totalmente delimitati >PIC FILE= "T0007270"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007271"> REGIONE : LAZIO PROVINCIA DI RIETI 1. Comuni totalmente delimitati >PIC FILE= "T0007272"> REGIONE : LAZIO PROVINCIA DI RIETI (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007273"> REGIONE : LAZIO PROVINCIA DI ROMA 1. Comuni totalmente delimitati >PIC FILE= "T0007274"> REGIONE : LAZIO PROVINCIA DI ROMA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007275"> REGIONE : ABRUZZO PROVINCIA DI CHIETI 1. Comuni totalmente delimitati >PIC FILE= "T0007276"> REGIONE : ABRUZZO PROVINCIA DI CHIETI (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007277"> REGIONE : ABRUZZO PROVINCIA DI L'AQUILA 1. Comuni totalmente delimitati >PIC FILE= "T0007278"> REGIONE : ABRUZZO PROVINCIA DI L'AQUILA (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007279"> REGIONE : ABRUZZO PROVINCIA DI L'AQUILA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007280"> REGIONE : ABRUZZO PROVINCIA DI PESCARA 1. Comuni totalmente delimitati >PIC FILE= "T0007281"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007282"> REGIONE : ABRUZZO PROVINCIA DI TERAMO 1. Comuni totalmente delimitati >PIC FILE= "T0007283"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007284"> REGIONE : MOLISE PROVINCIA DI CAMPOBASSO 1. Comuni totalmente delimitati >PIC FILE= "T0007285"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007286"> REGIONE : MOLISE PROVINCIA DI ISERNIA 1. Comuni totalmente delimitati >PIC FILE= "T0007287"> REGIONE : MOLISE PROVINCIA DI ISERNIA (segue) 2. Comuni parzialmente delimitati>PIC FILE= "T0007288"> REGIONE : CAMPANIA PROVINCIA DI AVELLINO 1. Comuni totalmente delimitati >PIC FILE= "T0007289"> REGIONE : CAMPANIA PROVINCIA DI AVELLINO (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007290"> REGIONE : CAMPANIA PROVINCIA DI BENEVENTO 1. Comuni totalmente delimitati >PIC FILE= "T0007291"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007292"> REGIONE : CAMPANIA PROVINCIA DI CASERTA 1. Comuni totalmente delimitati >PIC FILE= "T0007293"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007294"> REGIONE : CAMPANIA PROVINCIA DI NAPOLI 1. Comuni totalmente delimitati >PIC FILE= "T0007295"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007296"> REGIONE : CAMPANIA PROVINCIA DI SALERNO 1. Comuni totalmente delimitati >PIC FILE= "T0007297"> REGIONE : CAMPANIA PROVINCIA DI SALERNO (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007298"> REGIONE : PUGLIA PROVINCIA DI FOGGIA 1. Comuni totalmente delimitati >PIC FILE= "T0007299"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007300"> REGIONE : BASILICATA PROVINCIA DI MATERA 1. Comuni totalmente delimitati >PIC FILE= "T0007301"> REGIONE : BASILICATA PROVINCIA DI POTENZA 1. Comuni totalmente delimitati >PIC FILE= "T0007302"> REGIONE : BASILICATA PROVINCIA DI POTENZA (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007303"> REGIONE : CALABRIA PROVINCIA DI CATANZARO 1. Comuni totalmente delimitati >PIC FILE= "T0007304"> REGIONE : CALABRIA PROVINCIA DI CATANZARO (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007305"> REGIONE : CALABRIA PROVINCIA DI COSENZA 1. Comuni totalmente delimitati >PIC FILE= "T0007306"> REGIONE : CALABRIA PROVINCIA DI COSENZA (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0007307"> REGIONE : CALABRIA PROVINCIA DI COSENZA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007308"> REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA 1. Comuni totalmente delimitati >PIC FILE= "T0007309"> REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007310"> REGIONE ; SICILIA PROVINCIA DI AGRIGENTO 1. Comuni totalmente delimitati >PIC FILE= "T0007311"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007312"> REGIONE : SICILIA PROVINCIA DI CALTANISSETTA 1. Comuni totalmente delimitati >PIC FILE= "T0007313"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007314"> REGIONE : SICILIA PROVINCIA DI CATANIA 1. Comuni totalmente delimitati >PIC FILE= "T0007315"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007316"> REGIONE : SICILIA PROVINCIA DI ENNA 1. Comuni totalmente delimitati >PIC FILE= "T0007317"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007318"> REGIONE : SICILIA PROVINCIA DI MESSINA 1. Comuni totalmente delimitati >PIC FILE= "T0007319"> REGIONE : SICILIA PROVINCIA DI MESSINA (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007320"> REGIONE : SICILIA PROVINCIA DI PALERMO 1. Comuni totalmente delimitati >PIC FILE= "T0007321"> REGIONE : SICILIA PROVINCIA DI PALERMO (segue) 2. Comuni parzialmente delimitati >PIC FILE= "T0007322"> REGIONE : SARDEGNA PROVINCIA DI CAGLIARI 1. Comuni totalmente delimitati >PIC FILE= "T0007323"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007324"> REGIONE : SARDEGNA PROVINCIA DI NUORO 1. Comuni totalmente delimitati >PIC FILE= "T0007325"> 2. Comuni parzialmente delimitati >PIC FILE= "T0007326"> ZONE SVANTAGGIATE AI SENSI DELL'ARTICOLO 3, PARAGRAFO 4, DELLA DIRETTIVA 75/268/CEE ZONA 1 REGIONE : SARDEGNA PROVINCIA DI SASSARI >PIC FILE= "T0007327"> ZONA 2 REGIONE : SARDEGNA PROVINCIA DI SASSARI >PIC FILE= "T0007328"> ZONA 2 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0007329"> ZONA 3 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0007330"> ZONA 4 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI >PIC FILE= "T0007331"> ZONA 4 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0007332"> ZONA 5 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI >PIC FILE= "T0007333"> ZONA 5 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0007334"> ZONA 6 REGIONE : SARDEGNA PROVINCIA DI GAGLIARI >PIC FILE= "T0007335"> ZONA 7 REGIONE : SICILIA PROVINCIA DI TRAPANI >PIC FILE= "T0007336"> ZONA 8 REGIONE : SICILIA PROVINCIA DI ENNA >PIC FILE= "T0007337"> ZONA 9 REGIONE : SICILIA PROVINCIA DI CATANIA >PIC FILE= "T0007338"> ZONA 9 REGIONE : SICILIA PROVINCIA DI RAGUSA >PIC FILE= "T0007339"> ZONA 9 REGIONE : SICILIA PROVINCIA DI SIRACUSA >PIC FILE= "T0007340"> ZONA 10 REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA >PIC FILE= "T0007341"> ZONA 10 REGIONE : CALABRIA PROVINCIA DI CATANZARO >PIC FILE= "T0007342"> ZONA 11 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0007343"> ZONA 12 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0007344"> ZONA 13 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0007345"> ZONA 13 REGIONE : BASILICATA PROVINCIA DI MATERA >PIC FILE= "T0007346"> ZONA 14 REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0007347"> ZONA 15 REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0007348"> ZONA 16 REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0007349"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI BARI >PIC FILE= "T0007350"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI TARANTO >PIC FILE= "T0007351"> ZONA 18 REGIONE : BASILICATA PROVINCIA DI MATERA >PIC FILE= "T0007352"> ZONA 18 REGIONE : BASILICATA PROVINCIA DI POTENZA >PIC FILE= "T0007353"> ZONA 19 REGIONE : PUGLIA PROVINCIA DI FOGGIA >PIC FILE= "T0007354"> ZONA 19 REGIONE : BASILICATA PROVINCIA DI POTENZA >PIC FILE= "T0007355"> ZONA 20 REGIONE : PUGLIA PROVINCIA DI FOGGIA >PIC FILE= "T0007356"> ZONA 20 REGIONE : MOLISE PROVINCIA DI CAMPOBASSO >PIC FILE= "T0007357"> ZONA 21 REGIONE : CAMPANIA PROVINCIA DI CASERTA >PIC FILE= "T0007358"> ZONA 21 REGIONE : LAZIO PROVINCIA DI FROSINONE >PIC FILE= "T0007359"> ZONA 21 REGIONE : LAZIO PROVINCIA DI LATINA >PIC FILE= "T0007360"> ZONA 22 REGIONE : ABRUZZO PROVINCIA DI CHIETI >PIC FILE= "T0007361"> ZONA 22 REGIONE : MOLISE PROVINCIA DI CAMPOBASSO >PIC FILE= "T0007362"> ZONA 23 REGIONE : LAZIO PROVINCIA DI ROMA >PIC FILE= "T0007363"> ZONA 23 REGIONE : LAZIO PROVINCIA DI VITERBO >PIC FILE= "T0007364"> ZONA 24 REGIONE : ABRUZZO PROVINCIA DI TERAMO >PIC FILE= "T0007365"> ZONA 25 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0007366"> ZONA 25 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0007367"> ZONA 26 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0007368"> ZONA 26 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0007369"> ZONA 27 REGIONE : TOSCANA PROVINCIA DI GROSSETO >PIC FILE= "T0007370"> ZONA 28 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0007371"> ZONA 28 REGIONE : TOSCANA PROVINCIA DI SIENA >PIC FILE= "T0007372"> ZONA 29 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0007373"> ZONA 29 REGIONE : TOSCANA PROVINCIA DI AREZZO >PIC FILE= "T0007374"> ZONA 30 REGIONE : MARCHE PROVINCIA DI ANCONA >PIC FILE= "T0007375"> ZONA 30 REGIONE : MARCHE PROVINCIA DI MACERATA >PIC FILE= "T0007376"> ZONA 30 REGIONE : MARCHE PROVINCIA DI ASCOLI PICENO >PIC FILE= "T0007377"> ZONA 31 REGIONE : MARCHE PROVINCIA DI PESARO-URBINO >PIC FILE= "T0007378"> ZONA 32 REGIONE : TOSCANA PROVINCIA DI GROSSETO >PIC FILE= "T0007379"> ZONA 32 REGIONE : TOSCANA PROVINCIA DI SIENA >PIC FILE= "T0007380"> ZONA 32 REGIONE : TOSCANA PROVINCIA DI LIVORNO >PIC FILE= "T0007381"> ZONA 32 REGIONE : TOSCANA PROVINCIA DI PISA >PIC FILE= "T0007382"> ZONA 33 REGIONE : TOSCANA PROVINCIA DI AREZZO >PIC FILE= "T0007383"> ZONA 33 REGIONE : TOSCANA PROVINCIA DI SIENA >PIC FILE= "T0007384"> ZONA 33 REGIONE : TOSCANA PROVINCIA DI FIRENZE >PIC FILE= "T0007385"> ZONA 34 REGIONE : TOSCANA PROVINCIA DI FIRENZE >PIC FILE= "T0007386"> ZONA 35 REGIONE : EMILIA-ROMAGNA PROVINCIA DI BOLOGNA >PIC FILE= "T0007387"> ZONE SVANTAGGIATE AI SENSI DELL'ARTICOLO 3, PARAGRAFO 5, DELLA DIRETTIVA 75/268/CEE ZONA A REGIONE : SICILIA PROVINCIA DI TRAPANI >PIC FILE= "T0007388"> ZONA B REGIONE : SICILIA PROVINCIA DI TRAPANI >PIC FILE= "T0007389"> ZONA C REGIONE : SICILIA PROVINCIA DI PALERMO >PIC FILE= "T0007390"> ZONA D REGIONE : SICILIA PROVINCIA DI MESSINA >PIC FILE= "T0007391"> ZONA E REGIONE : CAMPANIA PROVINCIA DI NAPOLI >PIC FILE= "T0007392"> ZONA E REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0007393"> ZONA F REGIONE : TOSCANA PROVINCIA DI GROSSETO >PIC FILE= "T0007394"> ZONA G REGIONE : TOSCANA PROVINCIA DI LIVORNO >PIC FILE= "T0007395"> ZONA H REGIONE : TOSCANA PROVINCIA DI LIVORNO >PIC FILE= "T0007396"> ZONA I REGIONE : EMILIA-ROMAGNA PROVINCIA DI FERRARA >PIC FILE= "T0007397"> ZONA I REGIONE : VENETO PROVINCIA DI ROVIGO >PIC FILE= "T0007398"> ZONA I REGIONE : VENETO PROVINCIA DI PADOVA >PIC FILE= "T0007399"> ZONA I REGIONE : VENETO PROVINCIA DI VENEZIA >PIC FILE= "T0007400">